Lumpkin, J.
1. Under the facts of this ease, the presiding judge did not abuse his discretion in awarding the custody of the child to the defendants in error.
2. The addition to the judgment of the provision that the child should be allowed to visit her paternal grandfather, the plaintiff in error, once a month if the latter so desired, even if not definite as to the length of such visits, would not furnish ground for a reversal; but, on application, the presiding judge could amend such judgment by making it more specific in this respect, if necessary.-

Judgment affirmed.


All the Justices concur.